May I at the outset
express my sincere congratulations to you, Sir, on your
election to the important post of President of the General
Assembly at its forty-ninth session.
The loss of the ferry Estonia in the Baltic Sea, where
more than 900 people perished, brought disaster close to
our shores. The shock still lingers in the hearts and minds
of all people around the Baltic. I am certain that this tragic
event will in the end bring the stricken peoples even closer
together. Let me convey our sincere gratitude for the
sympathy and condolences that have been expressed in this
Assembly.
Sweden’s commitment to the United Nations and its
principles and ideals is longstanding, firm and deep. To the
new Swedish Government this commitment is crucial. The
fiftieth anniversary of the Charter of the United Nations is
approaching. It is perhaps the most important political
document in the hands of humanity today. Its strength and
potential are immense and must be brought to fruition.
In the spirit of the Charter, world leaders should
mobilize a global civic spirit of solidarity to extend the
scope of and respect for international law and to
strengthen global governance. The United Nations gives
us an international system of law to avoid anarchy and
the rule of the strongest. The United Nations enables us
to work together to thwart ruthless assertion of
self-interest and spheres of influence.
Sweden wants a United Nations which reacts
effectively against atrocities and mitigates human
suffering and through which we can tackle the major
questions of global survival, together and in solidarity.
Sweden wants a United Nations that not only is a forum
for the interests of States but that places the well-being of
the individual at the centre. Solidarity does not recognize
borders. Let me quote from the statement of the
President of South Africa, Nelson Mandela, in this
Assembly a week ago:
"The millions across our globe who stand expectant
at the gates of hope look to this Organization to
bring them peace, to bring them life, to bring them
a life worth living." (Official Records of the
General Assembly, Forty-ninth Session, Plenary
Meetings, 14th meeting, p. 10)
These expectations and hopes are threatened by war
and violence, by the suppression of human rights, and by
racism and xenophobia. They are threatened by
starvation, poverty, disasters and environmental
degradation. Peace and security, democracy, human


rights and sustainable economic and social development
constitute a cohesive entity. If we neglect any of these
values, we endanger the others.
Estonia, Latvia and Lithuania are here among us in
this Assembly as democratic and sovereign countries from
which Russian troops have at long last been withdrawn.
Diplomatic breakthroughs in the Middle East offer hopes
for a comprehensive and lasting peace. In El Salvador the
United Nations has made a significant contribution to
ending the civil war. In South Africa, the apartheid has
been dismantled.
Yet we are confronted with new conflicts and dangers.
We must all learn from tragic events such as those in
Rwanda and Somalia. The inconceivable suffering in
Rwanda points to the need for preventive diplomacy, early
action and the coordination of United Nations efforts. In
Somalia, the break-up of organized society and the ensuing
large-scale violence and starvation underline the need for
the careful coordination of peace-keeping, peacemaking and
peace-building endeavours.
While taking a forceful attitude to gain respect, the
United Nations should avoid military enforcement other
than as a very last resort and with a clear Security Council
mandate.
In Bosnia and Herzegovina and in other parts of the
former Yugoslavia, efforts to end the conflict must be
intensified and accepted by all parties. Pressure on Bosnian
Serbs has to be further increased. Only in peace can the
tragic consequences of "ethnic cleansing" be reversed.
Now is the time to work out plans for reconstruction and
reconciliation.
The Swedish Government is concerned about
information on Iraqi military activity close to the border
with Kuwait. We fully support the statement on the
situation made by the Security Council three days ago.
In facing the challenges of the post-cold-war
international system, Member States must give their full
support to the United Nations, but they must also actively
promote necessary reforms of the Organization. The
Commission on Global Governance, headed by the Swedish
Prime Minister and by Mr. Ramphal, will present proposals
for reform early next year.
Let me mention a few areas where, in my view,
reform is urgently needed.
The United Nations must be able to operate more
efficiently and according to modern principles of
management, and new priorities have to be set.
We need an enlarged and more effective Security
Council, one that is both legitimate and representative.
There is a need for increased transparency in the work of
the Council. Countries in all regions must feel that they
are partners in its actions. The Council has to maintain
political control over the actions it authorizes. It must not
become an instrument for dividing the world into spheres
of interest, one in which the collective nature of United
Nations action is not sufficiently safeguarded.
Sweden has drawn experience from its participation
in the United Nations Protection Force (UNPROFOR).
Substantive consultations between troop contributors, the
Secretariat and Security Council members on a formal
and regular basis are necessary.
There must be a particular focus on early warning
and early action in conflict resolution. Preventive
diplomacy should be further strengthened. Thousands of
lives can be saved and costly relief efforts avoided if
action is taken in time.
The new Swedish Government is ready to establish
a United Nations peace-keeping brigade. We do this in
response to the Secretary-General’s proposal for stand-by
forces set up by Member States, ready to be deployed in
crisis areas without delay.
The need for better and more uniform training of
peace-keepers is urgent. Particular attention should be
paid to improved coordination between the military
aspects of peace-keeping and civilian and humanitarian
efforts. With this in mind, Sweden is prepared to
contribute to improved training of peace-keepers.
Sweden would like to see closer interaction between
humanitarian programmes and peace-keeping operations.
There is great potential for humanitarian action as a tool
of preventive diplomacy, as well as for promoting a
political climate that can facilitate the peaceful settlement
of disputes at an early stage.
The reluctance of Member States to pay their dues
in full and on time is frustrating and must cease
immediately. When this lack of discipline affects the
financing of peace-keeping operations, it puts an
additional burden on the troop contributors.
2


Sweden welcomes measures by the Department of
Humanitarian Affairs to coordinate the activities of
humanitarian agencies and many non-governmental
organizations.
Human rights is another area of priority for the
Swedish Government. Fortunately, there is a growing and
widening awareness among Member States of the role of
human rights and democracy for the development of
modern societies. Binding norms protecting human rights
exist, yet violations continue. This is unacceptable.
Governments must show the will and commitment to fully
implement human rights norms.
The Convention on the Rights of the Child was a great
achievement. It is indeed a great challenge to assure all
children of care, protection, education and freedom from
hunger and from physical or mental violence, as provided
for in the Convention and reaffirmed at the World Summit
for Children. Governments which have ratified the
Convention must live up to their commitments to the
children of the world.
Solidarity is fundamental in our efforts to overcome
global economic and social challenges, and, thus,
fundamental to prospects for peace and solidarity. The
United Nations has a unique and central role in this
endeavour.
Sweden’s development cooperation will focus on
support for the long-term, sustainable development of poor
countries, with special emphasis on democracy, popular
participation and the rights of women and children.
Sweden will continue to allocate a substantial amount
of its assistance to operational activities in the United
Nations. We will also continue our efforts to strengthen the
United Nations function as a forum for normative
discussion and action and as a channel for development
cooperation. The quality and effectiveness of United
Nations activities in the economic and social field have to
be improved, while at the same a stable and predictable
flow of resources is secured.
Priorities and the allocation of responsibilities within
the international community need to be discussed further.
"An Agenda for Development" (A/48/935) is a key
instrument in this endeavour. We must use it to draw up
a clear and strategic programme of action for the United
Nations system in the development area.
The International Conference on Population and
Development in Cairo, the World Summit for Social
Development to be held in Copenhagen, and the Fourth
World Conference on Women in Beijing are all linked.
They contribute to the achievement of human security in
a broader sense.
The Cairo Conference established that questions of
population and development must be treated together.
The starting-point must be the human being and the rights
and security of the individual.
Agenda 21, adopted at the Rio Conference,
facilitates joint action to achieve sustainable development
at both the local and the global level. All over Sweden
local versions of Agenda 21 are now being actively
pursued.
It is imperative to stop wasting resources and
thereby depriving future generations of their means of
livelihood. Patterns of consumption and production must
be sustainable. In this regard, the developed countries
have a particular responsibility. Ecological balance must
be established also while we combat poverty.
Disarmament and the non-proliferation of weapons
of mass destruction are central to the goals of preventing
conflicts, promoting peace and fostering economic and
social development. In recent years important progress
has been made. Agreements that were inconceivable only
a few years ago have been concluded. But signatures are
not enough. Agreements must also be ratified and
implemented if they are to contribute to peace and
security.
Furthermore, the present momentum should be used
to strengthen and further develop well-established
disarmament regimes. The need to establish a verification
system for the Convention on biological weapons is a
case in point.
The non-proliferation Treaty is a key to both nuclear
disarmament and non-proliferation. The Treaty is the
only multilateral agreement in which nuclear-weapon
States have committed themselves to nuclear
disarmament. As long as nuclear weapons exist, we must
insist that these commitments be honoured. It is not least
with this in mind that the extension of the Treaty should
be pursued. Our common goal must be a world free of
nuclear arms.
3


On several occasions, Sweden has presented proposals
for a comprehensive test-ban treaty. We are gratified that
all States, including the nuclear-weapon States, are now
prepared to negotiate such a treaty. It is essential that these
negotiations be concluded in the very near future.
Sweden was one of the first countries to ratify the
chemical weapons Convention. So far, almost 160 States
have signed the Convention, but only 16 have ratified it.
We urge all States to take the necessary steps for
ratification, so that the Convention can enter into force
without delay.
Some 100 million land-mines all over the world
represent both an acute and an impending humanitarian
disaster as well as a threat to economic development, even
years and decades after hostilities have ceased. The
long-term solution is an international agreement to ban
anti-personnel land-mines. Sweden has proposed such a
ban.
Regional instruments for preventing and dealing with
conflicts are being developed. This should not deprive the
regions involved of support from the international
community through the United Nations. The responsibility
of the United Nations, including the Security Council,
remains universal.
The Conference on Security and Cooperation in
Europe (CSCE) is a central and indispensable institution for
conflict prevention and management. The endeavours of
the CSCE High Commissioner on National Minorities have
effectively contributed to building security in Europe, as
have the CSCE missions in the field.
The Swedish experience of cooperation between the
CSCE and the United Nations tells us that global and
regional efforts are not in contradiction but are mutually
reinforcing.
Sweden’s non-participation in military alliances
remains unchanged. This policy contributes to the
maintenance of stability in the north of Europe, and
improves our possibilities of working for common security
in Europe and in the world at large.
Sweden will actively contribute to the new security
partnership in Europe by responding rapidly to requests
from the United Nations, and by contributing substantially
to activities of the Council of Europe, the CSCE and the
Partnership for Peace arrangement. We want to strengthen
cooperation with all our neighbours around the Baltic Sea
and in the Barents Sea region. We look forward to
cooperation in all areas with the new, democratic Russia.
Sweden has applied for membership in the European
Union. In one month the people of Sweden will decide
on this important question in a referendum. As a member
of the Union, Sweden would whole-heartedly support the
Union’s efforts to promote security and economic and
social development, not only in Europe but on a global
scale. It is by looking outwards, by forging links and
extending its cooperation to other regions, that the
European Union makes its contribution to global stability
and solidarity. Let me emphasize that there is no
contradiction between European and global cooperation.
Sweden will be an active member of the United Nations
and defend openness and international cooperation.
Sweden has presented its candidature for a seat on
the Security Council for the period 1997 to 1998. The
Swedish candidature is based on our commitment to
global security, on our will to promote international law,
and on our conviction that conflicts can and must be
solved by addressing their root causes before they lead to
war.
Sweden’s support for the United Nations is a
fundamental national interest and a cornerstone in our
foreign policy, for reasons of peace, freedom, security,
democracy and justice. For these reasons, Sweden will
strongly promote the United Nations — a United Nations
based on democratic principles, giving us all a voice in
our common future.
